Citation Nr: 0804600	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-37 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to nonservice-connected death pension.

3.  Entitlement to accrued benefits.

4.  Entitlement to service-connected burial benefits.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The National Personnel Records Center (NPRC) certified that 
the veteran had recognized guerrilla and Combination service 
from April 1945 to February 1946.  Other records of file 
indicate that the veteran served with the Recognized 
Guerrillas from April 1945 to January 1946 and with the 
Regular Philippine Army from January 1946 to February 1946.  
The veteran died in October 2004, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefits sought on appeal.

During the pendency of this appeal, the RO considered one of 
the appellant's statements to constitute a claim for 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  This claim was 
denied in a January 2007 rating decision.  The appellant has 
not appealed this decision.

The issue of entitlement to service-connected burial benefits 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC, pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
upon the merits has been obtained; the appellant has been 
provided notice of the evidence necessary to substantiate her 
claims and has been notified of what evidence she should 
provide and what evidence VA would obtain; there is no 
indication that the appellant has evidence pertinent to her 
claims that she has not submitted to VA.

2.  The certificate of death indicates that the veteran died 
in October 2004; the immediate cause of death was listed as 
cardio-pulmonary arrest; antecedent causes were listed as 
acute systemic bacterial infection, pneumonia, and urinary 
tract infection; underlying causes were listed as iron 
deficiency, and anemia with hypotension secondary to 
gastrointestinal bleed; and other significant conditions were 
listed as azotemia with hyperkalemia and hypertension 
atherosclerotic cardiovascular disease with left ventricle 
enlargement.

3.  During the veteran's lifetime, service connection was in 
effect for residuals of shell fragment wounds to the right 
arm, the left back region with muscle group II involvement 
and the left pleural cavity.

4.  The veteran was also in receipt of a total disability 
rating based on individual unemployability (TDIU) from 
January 1999 to the time of his death in October 2004.

5.  There is no medical evidence to show that the veteran's 
systemic bacterial infection, pneumonia, urinary tract 
infection; iron deficiency, anemia, hypotension secondary to 
gastrointestinal bleed, azotemia with hyperkalemia, 
hypertension or heart disease was present during service or 
for many years thereafter, nor is there competent evidence to 
link any of these diseases to service.

6.  The veteran was not a prisoner of war.

7.  There is no competent evidence of record that indicates 
that the veteran's service-connected residuals of shell 
fragment wounds of the right arm, the left back region with 
muscle group II involvement or the left pleural cavity caused 
or materially contributed to the veteran's death, to include 
causing or aggravating any of his death causing conditions.  

8.  Based on the veteran's service, there is no legal 
entitlement to nonservice-connected death pension.

9.  The veteran did not have a claim for VA benefits pending 
at the time of his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2007).

2.  There is no legal entitlement to nonservice-connected 
death pension benefits.  38 U.S.C.A. §§ 101, 107, 1541 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.3, 3.40 (2007). 

3.  Entitlement to accrued benefits is not warranted as a 
matter of law.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) that, when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

During the pendency of this appeal, on March 3, 2006, the 
Court also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued a November 2004 VCAA 
letter regarding the issue adjudicated in this decision.  
This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The appellant has been informed of the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in her possession that pertains 
to the claims.

The Board notes that the November 2004 notification letter 
did not inform the appellant of the disabilities that the 
veteran was service connected for during his lifetime.  In 
this case, the veteran was service connected for residuals of 
shrapnel wounds to the right arm, left back region and left 
pleural cavity.  In her letters, the appellant has shown an 
awareness that the veteran served in combat and suffered 
combat related injuries.  

The Board notes that the appellant has alleged that her 
husband was a prisoner of war (POW) and the November 2004 
VCAA notification letter did not include the law pertaining 
to lifetime presumptive service connection for certain 
chronic diseases for former POWs, although the January 2007 
supplemental statement of the case included the pertinent 
regulations contained in 38 C.F.R. § 3.309.  However, the 
service personnel records do not show that the veteran was a 
POW and there is no indication that there is any evidence 
that has not been obtained that would show such service.  As 
the service record fails to confirm this alleged status; the 
regulations pertaining to lifetime presumptive service 
connection for certain chronic diseases for former POWs are 
not applicable to this appeal.  Under these circumstances, it 
is not necessary to remand the claim to send the appellant 
further notification of the POW provisions pursuant to Hupp. 
Such a remand would not result in additional benefits flowing 
to the appellant.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002).  

As to the death pension and accrued benefits claims, VA 
notified the claimant that establishing entitlement to these 
benefits requires, among other things, qualifying service and 
a timely filed claim.  See, e.g., RO letter dated in November 
2004.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The November 2004 VCAA notification letter was 
furnished to the appellant prior to the February 2005 RO 
decision that is the subject of this appeal.  

With respect to the Dingess requirements, the November 2004 
letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims on appeal, and although the appellant was 
latter provided such notice, this notice was not timely.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  Where such a timing error occurred, the 
Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders v. 
Nicholson, 487 F.3d 881, at 886, 889 (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005) (Mayfield I), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (Mayfield II).  .  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Veterans Court's holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield I, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield I, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield I, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield I, supra, at 
128.

In the instant case, the Board finds that any presumed 
prejudice has been rebutted because the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.  Accordingly, any question 
relating to an effective date or rating is moot.  There is no 
showing that the essential fairness of the adjudication has 
been altered by merely providing the Dingess notice in an 
untimely manner.  The claims for pension, accrued benefits 
and the allegation of POW status are being denied because the 
veteran does not meet the statutory threshold for entitlement 
to the benefits sought, i.e., qualifying service or a claim 
pending at the time of death.  See 38 U.S.C.A. §§ 107(a), 
5121(c).  Therefore, because these decisions are mandated by 
the veteran's failure to meet basic prerequisites, the Board 
is entitled to go forward with adjudication of the 
appellant's claims.  See 38 U.S.C.A. §§ 5103, 5103A; Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Further discussion 
of the VCAA is not required.  See also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 
541, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).
And as these latter claims must be denied as a matter of law; 
there is no remaining question of an effective date or rating 
for the appellant's death pension and accrued benefits 
claims.  

While the appellant does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the appellant contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the appellant 
regarding the issues adjudicated in this decision.   In this 
case, the veteran was service connected for residuals of 
shell fragment wounds to the right arm, left back and left 
pleural cavity.  As explained in more detail in the analysis 
below, there is no medical evidence or competent opinion of 
record, however that indicates that the veteran's service-
connected residuals of shell fragment wounds played any 
causative role in his death.  There is no such evidence to 
indicate that any of his death causing diseases, to include 
systemic bacterial infection, pneumonia, urinary tract 
infection, iron deficiency anemia with hypotension secondary 
to gastrointestinal bleed, azotemia with hyperkalemia, or 
hypertension atherosclerotic cardiovascular disease with left 
ventricle enlargement began during service or until many 
years thereafter, nor is there such evidence that suggests a 
nexus between any of these conditions and service.  Under 
these circumstances, VA is not required to obtain an opinion 
regarding whether the veteran's death was attributable to 
service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The claims file includes all known 
available relevant evidence needed to adjudicate these 
claims.  

With respect to the claims of entitlement to nonservice-
connected death pension benefits and accrued benefits, the 
dispositions are based on the law, and not the facts.  Thus, 
there is no duty to assist as there is no evidence that could 
assist the appellant and the claims must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims adjudicated upon the merits in this decision.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations:  Service Connection for the Veteran's 
Cause of Death

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Regulations provide that certain chronic diseases, including 
cardiovascular-renal disease (to include hypertension), will 
be considered to have been incurred in or aggravated by 
service even though there is no evidence of such disease 
during the period of service.  See 38 C.F.R. §§ 3.307, 3.309.  
In order for the presumption to apply, the evidence must 
indicate that the veteran's cardiovascular disease, 
hypertension or anemia became manifest to a compensable (10 
percent) degree within one year of separation from service.  
See 38 C.F.R. § 3.307.

For former prisoners of war, certain diseases, including 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and the 
complications (including myocardial infraction, congestive 
heart failure, arrhythmia), will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service if 
manifest to a degree of disability of 10 percent or more at 
any time after separation from service.  See 38 C.F.R. §§ 
3.307, 3.309.  (As noted above and further explained below, 
the record does not show that the veteran was a POW; 
accordingly, this regulation is not applicable to this 
appeal.) 

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Service Connection for the Veteran's 
Cause of Death

The appellant contends that the veteran met the requirements 
for prisoner of war status.  Accordingly, she asserts that 
some of the veteran's fatal diseases should be presumed to be 
linked to his POW service under the provisions providing 
presumptive service connection for certain chronic diseases 
for former POWs.  See 38 C.F.R. §§ 3.307, 3.309(c).  The 
appellant has not made any specific contention regarding a 
link between the cause of the veteran's death and a service-
connected disability.  In her substantive appeal (VA Form 9), 
she asserted that the August 2005 statement of the case 
issued in this appeal contained "clear and unmistakable 
error".

The veteran died in October 2004.  The certified of death 
indicates that the immediate cause of death was cardio-
pulmonary arrest; antecedent causes were listed as acute 
systemic bacterial infection, pneumonia, and urinary tract 
infection; underlying causes were listed as iron deficiency, 
anemia, with hypotension secondary to gastrointestinal bleed; 
and other significant conditions were listed as azotemia with 
hyperkalemia, hypertension atherosclerotic cardiovascular 
disease with left ventricle megaly.

In May 2000, the RO granted a TDIU.  At the time of his 
death, the veteran was service connected for residuals of a 
shell fragment wound of his right arm, rated as 30 percent 
disabling, residuals of a shell fragment wound of Muscle 
Group II (left back), rated as 20 percent disabling, and 
residuals of a shell fragment wound of the pleural cavity 
(left back), rated as 20 percent disabling.

The record contains the report from X-rays taken in September 
1965.  The clinician completing the report noted that the 
lung fields were essentially clear.  The cardiovascular 
silhouette was normal.  A rectangular metallic foreign body 
was noted.  The metallic foreign body was localized in the 
posterior basal segment of the left lower lobe.

The veteran underwent a February 1999 VA examination.  The 
Board notes, in pertinent part, that the veteran was found to 
have a shrapnel wound of the pleural cavity with a retained 
metal fragment of the left lower lobe with injury to muscle 
groups XX and XXI.  



Analysis:  Service Connection for the Veteran's Cause of 
Death

The certificate of death indicates that the veteran died in 
October 2004.  The immediate cause of death was listed as 
cardio-pulmonary arrest; antecedent causes were listed as 
acute systemic bacterial infection, pneumonia, and urinary 
tract infection; underlying causes were listed as iron 
deficiency, anemia, with hypotension secondary to 
gastrointestinal bleed; and other significant conditions were 
listed as azotemia with hyperkalemia, and hypertension 
atherosclerotic cardiovascular disease with left ventricle 
enlargement.

It is apparent that the immediate causes of the veteran's 
death, systemic bacterial infection and pneumonia, were acute 
in nature but in any event, there is no medical evidence to 
show that either of these infectious diseases or his urinary 
tract infection, iron deficiency anemia with hypotension 
secondary to gastrointestinal bleeding, azotemia with 
hyperkalemia, hypertension or heart disease was present 
during service or for many years thereafter, nor is there 
competent evidence to link any of these diseases to service.   

The appellant's main contention is that due to the 
circumstances of his service, the appeal should be provided 
the benefit of regulations that pertain to former prisoners 
of war.  See 38 C.F.R. §§ 3.307, 3.309 regarding lifetime 
presumption of service incurrence of certain diseases for 
former POWs, to include atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications.  The service personnel 
records, however, do not show that the veteran was a POW and 
the appellant has presented no competent or credible evidence 
to confirm the alleged status, nor is there any indication 
that there is such evidence that has not been obtained.  The 
Board finds no basis on which to apply the POW provisions to 
the appellant's appeal.  

As service connection was in effect for residuals of shell 
fragment wounds of the right arm, the left back region with 
muscle group II and the left pleural cavity, the Board must 
determine whether such residuals caused or materially 
contributed to the veteran's death, to include causing or 
aggravating any of his death causing conditions.  38 C.F.R. 
§§ 3.310, 3.312.  There is no medical evidence or competent 
opinion to show that the veteran's localized injury to the 
left pleural cavity, with a retained metallic foreign body in 
the posterior basal segment of the left lower lobe, which had 
been present and apparently static for decades, played any 
causative role in the development of the generalized diseases 
processes, pneumonia and a systemic bacterial infection, 
which immediately caused his death.  There is no medical 
evidence or competent opinion of record that indicates that 
the veteran's service-connected residuals of shell fragment 
wounds caused or materially contributed to his death, to 
include causing or aggravating any of his other death causing 
conditions.  

As noted above, the appellant noted that the statement of the 
case issued in this appeal contained CUE.  The Board notes, 
however, that the allegation of CUE must be asserted against 
a final decision.  In this case, the decision alleged to have 
CUE is the one on appeal and is being reviewed on a de novo 
basis.  Therefore, there is no valid claim of CUE.  

As to the appellant's contention that the veteran's death is 
attributable to service, she has not been shown to possess 
the requisite medical training or credentials needed to 
render a competent opinion as to medical causation.  
Accordingly, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for the cause of the veteran's 
death must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law & Regulations, Factual Background and Analysis:
Nonservice-Connected Death Pension Benefits

The NPRC certified that the veteran had Philippine Guerrilla 
and Combination Service from April 1945 to February 1946.  
Other records of file indicate that the veteran served with 
the Recognized Guerrilla Service from April 1945 to January 
1946 and with the Regular Philippine Army Service from 
January 1946 to February 1946.

38 C.F.R. § 3.40 describes the benefits provided to veterans 
who served in the Philippine and Insular Forces during World 
War II.  Service in the Commonwealth Army of the Philippines 
entitles a surviving spouse to eligibility for dependency and 
indemnity compensation and burial allowance.  Under certain 
circumstances, service as a guerrilla is also is included.  
See 38 C.F.R. § 3.40(c)(d).  Pension benefits are not 
provided for veterans with these forms of service.  Under 
38 C.F.R. § 3.40, pension benefits are only provided to 
veterans who serviced as a Regular Philippine Scout.  See 
38 C.F.R. § 3.40(a).

38 C.F.R. § 3.203, provides that, for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation, or burial benefits, VA may accept 
evidence of service submitted by an appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  However, where the 
appellant does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 C.F.R. § 
3.203, the VA shall request verification of service from the 
service department.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
Board notes that there is an apparent conflict between 38 
C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date 
certified by the Armed Forces" and 38 C.F.R. § 3.203(a), 
which provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department". As discussed above, however, the Court 
has recently noted that VA may accept United States service 
department documents or seek certification of service, but 
once certification is received, VA is bound by that 
certification.  See Palor v. Nicholson, 21 Vet. App. 235 
(2007), reconsideration of 21 Vet. App. 202 (2007) (citing 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)).  

In an August 2006 letter, the RO notified the appellant that 
the NPRC had certified that the veteran had Philippine 
Guerrilla and Combination Service.  She was further informed 
that this was not deemed active service for pension purposes.  
She was informed of the evidence she could submit to show 
qualifying service.  The appellant has not sent in such 
evidence.  In a letter received in September 2006, she 
responded by requesting that these requirements be 
disregarded as they did not apply to her claim.  She did not 
contend that the veteran had any other service than that 
which was certified.

Based on the NPRC's certification, the Board must find that 
the veteran did not have the type of qualifying service that 
would confer upon her basic eligibility for VA nonservice-
connected death pension benefits.  Accordingly, the 
appellant's appeal is denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Factual Background, Law and Regulations & Analysis:  Accrued 
Benefits

The appellant has not made any specific contentions regarding 
entitlement to accrued benefits.  In a May 2000 rating 
decision, the veteran was granted TDIU.

In a March 2002 rating decision, the veteran was denied 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.  In June 
2002, prior to the March 2002 decision becoming final, the 
veteran submitted a statement indicating that he was filing 
for the aid and attendance benefit.  He attached a medical 
document noting that he was diagnosed as having coronary 
artery disease, unstable angina, and urinary tract infection.  
The veteran was not service connected for any of these 
disabilities.  In a July 2002 letter, the RO informed the 
veteran that the RO had received the June 2002 letter.  The 
RO informed the veteran that he had been denied this claim in 
March 2002.  The RO listed his service-connected disabilities 
and noted that the document submitted with the May 2002 
letter did not pertain to the veteran's service-connected 
disabilities.  The letter included information on who to 
contact if he had questions.  The veteran did not respond to 
the July 2002 letter and did not appeal the March 2002 rating 
decision.

Upon the death of a veteran, certain persons shall be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  
There is no basis for an accrued benefits claim, unless the 
veteran from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  

Although the veteran noted a desire to file for special 
monthly compensation based on the need for aid and attendance 
in the June 2002 letter, the RO promptly informed him that 
the RO had recently denied this claim.  The appeal period was 
open for the veteran to appeal the March 2002 rating 
decision.  The veteran did not respond to the July 2002 
letter.  Therefore, after review of the record, the Board 
finds that there was no pending claim at the time of the 
veteran's death.  Thus, Board finds that the appellant is not 
entitled to accrued benefits.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.


REMAND

In November 2004, the appellant filed a claim for burial 
benefits.  Different benefits are provided depending upon 
whether the death was service-connected or nonservice-
connected.  See 38 C.F.R. § 3.1600.  She asserted on the 
application that the veteran's death was due to service.  
Later in November 2004, the appellant was granted nonservice-
connected burial benefits.

In the February 2005 rating decision, the RO denied 
entitlement to service-connected burial benefits.  The 
appellant filed a timely notice of disagreement to this 
denial, but was not issued a statement of the case regarding 
entitlement to service-connected burial benefits.

While the Board decision above denied service connection for 
the cause of the veteran's death and, as a result, any claim 
for service-connected burial benefits must ordinarily be 
denied as a matter of law (see 38 C.F.R. § 3.1600; Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law)), as the appellant expressed 
disagreement in a timely fashion, the Board has no recourse 
but to remand the claim in order for a statement of the case 
to be issued.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this matter is REMANDED for the following 
action:

The issue of entitlement to service-
connected burial benefits should be 
reviewed.  If the benefit sought is not 
granted, the appellant should be 
furnished a statement of the case 
regarding entitlement to service-
connected death benefits and advised of 
the appropriate time limits to perfect 
her appeal.  This issue should only be 
returned to the Board if an appeal is 
perfected.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).
The purpose of this remand is to preserve the appellant's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


